                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
---------------------------------------------------------------X   DOC #: __________________
                                                                   DATE FILED: July 11, 2021
UNITED STATES OF AMERICA

                                                                            20-CR-415 (KMW)
                 v.                                                             ORDER

SAIQUAN ROBINSON,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        Defendant Saiquan Robinson has requested his fourth substitution of counsel, in a pro se

letter to the Court dated June 25, 2021, but not received by the Court until July 8, 2021, and

docketed July 9, 2021. (ECF No. 53.) Trial is scheduled to begin tomorrow, July 12, 2021.

        Judge Cote granted Defendant’s third request for substitution of counsel on April 22,

2021, at a hearing at which she warned defendant that the July trial date is firm, and that the

Court would not relieve substituted counsel going forward.

        Defendant states in his request for substitution of counsel only that he and assigned

counsel, Lance Clarke, “are not heading in the same direction in [his] case,” and that he does

“not believe that [Mr. Clarke] has [my] best interest at heart.”

        Because Defendant has not shown good cause for substitution of counsel, and because

trial is set for July 12, 2021, the Court DENIES his request, without prejudice to renewing his

request before jury selection tomorrow, July 12, 2021.

          SO ORDERED.

 Dated: New York, New York
        July 11, 2021                                                 /s/ Kimba M. Wood
                                                                       KIMBA M. WOOD
                                                                    United States District Judge
